OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22213 AlphaMark Investment Trust (Exact name of registrant as specified in charter) 250 Grandview Drive, Suite 175Ft. Mitchell, Kentucky (Address of principal executive offices) (Zip code) John F. Splain, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(859) 957-1803 Date of fiscal year end:August 31, 2011 Date of reporting period: February 28, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. AlphaMark Large Cap Growth Fund AlphaMark Small Cap Growth Fund Semi-Annual Report February 28, 2011 (Unaudited) Investment Advisor Administrator AlphaMark Advisors, LLC Ultimus Fund Solutions, LLC 250 Grandview Drive, Suite 175 P.O. Box 46707 Fort Mitchell, Kentucky 41017 Cincinnati, Ohio 45246-0707 1-866-420-3350 ALPHAMARK LARGE CAP GROWTH FUND PORTFOLIO INFORMATION February 28, 2011 (Unaudited) Top Ten Equity Holdings As of February 28, 2011 (Unaudited) Company % of Net Assets Novo Nordisk A/S - ADR 3.9% Perrigo Co. 3.8% IntercontinentalExchange, Inc. 3.7% TD Ameritrade Holding Corp. 3.7% Janus Capital Group, Inc. 3.7% eBay, Inc. 3.6% Medtronic, Inc. 3.6% Biogen Idec, Inc. 3.5% Discovery Communications, Inc. - Class A 3.5% American Express Co. 3.4% 1 ALPHAMARK SMALL CAP GROWTH FUND PORTFOLIO INFORMATION February 28, 2011 (Unaudited) Top Ten Equity Holdings As of February 28, 2011 (Unaudited) Company % of Net Assets Finisar Corp. 4.7% Acacia Research Corp. 4.6% NetLogic Microsystems, Inc. 4.5% Credit Acceptance Corp. 4.5% Open Text Corp. 4.3% Berry Petroleum Co. - Class A 4.1% AZZ, Inc. 4.1% BGC Partners, Inc. 4.1% EZCORP, Inc. - Class A 4.0% Synaptics, Inc. 4.0% 2 ALPHAMARK LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS February 28, 2011 (Unaudited) COMMON STOCKS - 98.8% Shares Value Consumer Discretionary - 11.4% Auto Components - 2.5% Autoliv, Inc. $ Hotels, Restaurants & Leisure - 2.5% McDonald's Corp. Media - 3.5% Discovery Communications, Inc. - Class A * Specialty Retail - 2.9% Staples, Inc. Consumer Staples - 2.8% Personal Products - 2.8% Estée Lauder Cos., Inc. (The) - Class A Energy - 5.8% Oil, Gas & Consumable Fuels - 5.8% CNOOC Ltd. - ADR Exxon Mobil Corp. Financials - 14.5% Capital Markets - 7.4% Janus Capital Group, Inc. TD Ameritrade Holding Corp. Consumer Finance - 3.4% American Express Co. Diversified Financial Services - 3.7% IntercontinentalExchange, Inc. * Health Care - 18.1% Biotechnology - 6.8% Amgen, Inc. * Biogen Idec, Inc. * Health Care Equipment & Supplies - 3.6% Medtronic, Inc. Pharmaceuticals - 7.7% Novo Nordisk A/S - ADR Perrigo Co. See accompanying notes to financial statements. 3 ALPHAMARK LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 98.8% (Continued) Shares Value Industrials - 13.7% Aerospace & Defense - 3.1% L-3 Communications Holdings, Inc. $ Commercial Services & Supplies - 2.3% Waste Management, Inc. Electrical Equipment - 3.3% Rockwell Automation, Inc. Machinery - 5.0% Flowserve Corp. Joy Global, Inc. Information Technology - 26.7% Computers & Peripherals - 5.4% Apple, Inc. * EMC Corp. * Electronic Equipment, Instruments & Components - 7.7% Amphenol Corp. - Class A Corning, Inc. Dolby Laboratories, Inc. - Class A * Internet Software & Services - 5.9% eBay, Inc. * Google, Inc. - Class A * Semiconductors & Semiconductor Equipment - 5.1% Marvell Technology Group Ltd. * Texas Instruments, Inc. Software - 2.6% Oracle Corp. Materials - 1.5% Chemicals - 1.5% Potash Corp. of Saskatchewan, Inc. See accompanying notes to financial statements. 4 ALPHAMARK LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 98.8% (Continued) Shares Value Telecommunication Services - 4.3% Diversified Telecommunication Services - 2.3% Verizon Communications, Inc. $ Wireless Telecommunication Services - 2.0% Millicom International Cellular S.A. Total Common Stocks (Cost $11,174,970) $ MONEY MARKET FUNDS - 0.7% Shares Value AIM Liquid Assets Portfolio (The), 0.17% (a) $ Fidelity Institutional Money Market Portfolio - Select Class, 0.16% (a) Total Money Market Funds (Cost $116,101) $ Total Investments at Value — 99.5% (Cost $11,291,071) $ Other Assets in Excess of Liabilities — 0.5% Net Assets — 100.0% $ ADR - American Depositary Receipt. * Non-income producing security. (a) The rate shown is the 7-day effective yield as of February 28, 2011. See accompanying notes to financial statements. 5 ALPHAMARK SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS February 28, 2011 (Unaudited) COMMON STOCKS - 99.1% Shares Value Consumer Discretionary - 11.7% Textiles, Apparel & Luxury Goods - 11.7% Deckers Outdoor Corp. * $ G-III Apparel Group Ltd. * Phillips-Van Heusen Corp. Consumer Staples - 7.3% Beverages - 3.6% Viña Concha y Toro S.A. - ADR Personal Products - 3.7% Inter Parfums, Inc. Energy - 8.0% Oil, Gas & Consumable Fuels - 8.0% Berry Petroleum Co. - Class A W&T Offshore, Inc. Financials - 12.6% Capital Markets - 4.1% BGC Partners, Inc. Consumer Finance - 8.5% Credit Acceptance Corp. * EZCORP, Inc. * Health Care - 6.9% Health Care Technology - 3.9% Medidata Solutions, Inc. * Pharmaceuticals - 3.0% Par Pharmaceutical Cos., Inc. * Industrials - 8.7% Electrical Equipment - 4.1% AZZ, Inc. Professional Services - 4.6% Acacia Research Corp. * See accompanying notes to financial statements. 6 ALPHAMARK SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.1% (Continued) Shares Value Information Technology - 40.3% Communications Equipment - 4.7% Finisar Corp. * $ Computers & Peripherals - 7.7% STEC, Inc. * Synaptics, Inc. * Electronic Equipment, Instruments & Components - 3.8% Power-One, Inc. * Internet Software & Services - 8.0% NIC, Inc. Open Text Corp. * IT Services - 3.8% Wright Express Corp. * Semiconductors & Semiconductor Equipment - 8.4% NetLogic Microsystems, Inc. * TriQuint Semiconductor, Inc. * Software - 3.9% Ebix, Inc. * Materials - 3.6% Chemicals - 3.6% Balchem Corp. Total Common Stocks (Cost $12,081,040) $ MONEY MARKET FUNDS - 0.6% Shares Value AIM Liquid Assets Portfolio (The), 0.17% (a) $ Fidelity Institutional Money Market Portfolio - Select Class, 0.16% (a) Total Money Market Funds (Cost $109,784) $ Total Investments at Value — 99.7% (Cost $12,190,824) $ Other Assets in Excess of Liabilities — 0.3% Net Assets — 100.0% $ ADR - American Depositary Receipt. * Non-income producing security. (a) The rate shown is the 7-day effective yield as of February 28, 2011. See accompanying notes to financial statements. 7 ALPHAMARK INVESTMENT TRUST STATEMENTS OF ASSETS AND LIABILITIES February 28, 2011 (Unaudited) AlphaMark AlphaMark Large Cap Small Cap Growth Fund Growth Fund ASSETS Investments in securities: At acquisition cost $ $ At value (Note 1) $ $ Dividends receivable Receivable for capital shares sold Other assets TOTAL ASSETS LIABILITIES Payable for capital shares redeemed - Accrued advisory fees (Note 3) Payable to administrator (Note 3) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Accumulated net investment loss ) ) Undistributed net realized gains (losses) from security transactions ) Net unrealized appreciation on investments NET ASSETS $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share $ $ See accompanying notes to financial statements. 8 ALPHAMARK INVESTMENT TRUST STATEMENTS OF OPERATIONS For the Six Months Ended February 28, 2011 (Unaudited) AlphaMark AlphaMark Large Cap Small Cap Growth Fund Growth Fund INVESTMENT INCOME Dividend income $ $ Foreign withholding taxes on dividends ) ) TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 3) Distribution fees (Note 3) Fund accounting fees (Note 3) Professional fees Administration fees (Note 3) Transfer agent fees (Note 3) Insurance expense Custody and bank service fees Registration fees Trustees' fees Compliance service fees (Note 3) Postage and supplies Other expenses TOTAL EXPENSES Fee reductions by the Advisor (Note 3) ) ) NET EXPENSES NET INVESTMENT LOSS ) ) REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized gains (losses) from security transactions ) Net change in unrealized appreciation/depreciation on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ $ See accompanying notes to financial statements. 9 ALPHAMARK LARGE CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended Year February 28, Ended August 31, (Unaudited) FROM OPERATIONS Net investment loss $ ) $ ) Net realized gains (losses) from security transactions ) Net change in unrealized appreciation/depreciation on investments ) Net increase (decrease) in net assets from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net realized gains ) ) CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Proceeds from redemption fees collected (Note 1) 37 - Payments for shares redeemed ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period End of period $ $ ACCUMULATED NET INVESTMENT LOSS $ ) $
